JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed June 2, 2008 be affirmed. The court correctly held that the appellees enjoy absolute immunity here, that the court lacked jurisdiction to review the actions of the appellees, and that it lacked authority to order them to take any action. See, e.g., Sindram v. Suda, 986 F.2d 1459, 1460-61 (D.C.Cir.1993) (per curiam); In re Marin, 956 F.2d 339, 340 (D.C.Cir.1992) (per curiam); Pan*424ko v. Rodak, 606 F.2d 168, 171 & n. 6 (7th Cir.1979), cert. denied, 444 U.S. 1081, 100 S.Ct. 1034, 62 L.Ed.2d 765 (1980).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. 41.